EXHIBIT PRESS RELEASE For Immediate Release Contact: Ronald Anderson President and CEO or Dennis Boyle Senior Vice President and CFO (610) 644-9400 September 22, 2008 FOR RELEASE: IMMEDIATELY MALVERN FEDERAL BANCORP, INC. INITIATES QUARTERLY CASH DIVIDEND POLICY AND ANNOUNCES DECLARATION OF FIRST CASH DIVIDEND Malvern Federal Bancorp, Inc. (Nasdaq: MLVF) announced today that its Board of Directors initiated a quarterly cash dividend policy and declared its first cash dividend, a $0.04 cash dividend per share on the common stock of the Company, payable onOctober 22, 2008 to the shareholders of record at the close of business onSeptember 30, 2008.Malvern Federal Mutual
